UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6012



ANTHONY ALEXANDER PITTMAN,

                                           Petitioner - Appellant,

          versus


UNITED STATES DISTRICT COURT FOR THE MIDDLE
DISTRICT OF NORTH CAROLINA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-00-762-FO-5)


Submitted:   February 22, 2001             Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Alexander Pittman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Alexander Pittman appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.      We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     Pittman v. United States Dist. Court, No. CA-00-

762-FO-5 (E.D.N.C. Dec. 8, 2000).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2